    Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 1 of 9




  RANDY BENSON v. HARBOR FREIGHT TOOLS USA, INC., et al.
                                Case No.   21-1091




                       NOTICE OF REMOVAL




      EXHIBIT A
 Complaint - Randy Benson’s complaint in the Eighth Judicial District
 Court, Clark County, Nevada, naming HFT, Doe Employees I-X, Doe
   Designers I-X, Doe Manufacturers I-X, Doe Distributors I-X, Doe
Sellers I-X, Does I-X, and Roe Legal Entities I-X as defendants Case No.
                            A-21-833948-C




  RANDY BENSON v. HARBOR FREIGHT TOOLS USA, INC., et al.
                                Case No.      21-1091
                                                          Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 2 of 9
                                                                                                                                  Electronically Filed
                                                                                                                                  5/3/2021 4:59 PM
                                                                                                                                  Steven D. Grierson
                                                                                                                                  CLERK OF THE COURT
                                                      1   COMP
                                                          Jared R. Richards, Esq.
                                                      2   Nevada Bar No. 11254
                                                          Dustin E. Birch, Esq.
                                                      3   Nevada Bar No. 10517
                                                          CLEAR COUNSEL LAW GROUP                                              CASE NO: A-21-833948-C
                                                      4   1671 W. Horizon Ridge Pkwy, Suite 200
                                                          Henderson, Nevada 89128                                                       Department 23
                                                      5   (702) 476-5900, Telephone
                                                          (702)508-9242, Facsimile
                                                      6   jared@clearcounsel.com
                                                          dustin@clearcounsel.com
                                                      7   Attorneys for Plaintiff
                                                          Randy Benson
                                                      8
                                                                                                   DISTRICT COURT
                                                      9
                                                                                                CLARK COUNTY, NEVADA
                                                     10
                                                           RANDY BENSON, an individual,                           Case No.:
                                                     11
                                                                                   Plaintiff,                     Dept. No.:
                                                     12    vs.
CLEAR COUNSEL LAW GROUP
                     50 S. STEPHAN IE ST., STE 101
                     HENDERSON , NEVADA 890 12




                                                     13    HARBOR FREIGHT TOOLS USA, INC., a
                                                           Foreign Corporation; DOE EMPLOYEEES I                               COMPLAINT
                             (702) 476-5900




                                                     14    through X; DOE DESIGNERS I through X,
                                                           inclusive; DOE MANUFACTURERS I
                                                     15    through X, inclusive; DOE DISTRIBUTORS
                                                           I through X, inclusive; DOE SELLERS I
                                                     16    through X, inclusive; DOES I through X,
                                                           inclusive; and ROE LEGAL ENTITIES I
                                                     17    through X, inclusive,
                                                     18                            Defendants.
                                                     19
                                                                 Plaintiff Randy Benson, through his attorney of record Clear Counsel Law Group, alleges:
                                                     20

                                                     21                                                  PARTIES

                                                     22          1.      Randy Benson (“Benson”) is a resident of the County of Clark, State of Nevada.

                                                     23          2.      Upon information and belief, Harbor Freight Tool USA, Inc. (“Harbor Freight”) is
                                                     24   a Florida corporation.
                                                     25
                                                                 3.      Upon information and belief, Harbor Freight’s principal place of business is in
                                                     26
                                                          Calabasas, California.
                                                     27
                                                                 4.      Harbor Freight does business in the County of Clark, State of Nevada.
                                                     28




                                                                                           Case Number: A-21-833948-C
                                                                  Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 3 of 9



                                                              1          5.      DOE EMPLOYEEES I through X; DOE DESIGNERS I through X, inclusive;

                                                              2   DOE MANUFACTURERS I through X, inclusive; DOE DISTRIBUTORS I through X, inclusive;
                                                              3   DOE SELLERS I through X, inclusive; DOES I through X, inclusive; and ROE LEGAL
                                                              4
                                                                  ENTITIES I through X, inclusive, are sued herein by their fictitious names because their respective
                                                              5
                                                                  true names are unknown to Plaintiff. When their true names are ascertained, Plaintiff will ask
                                                              6
                                                                  leave of this court to insert their true names herein in the place and stead of their fictitious names.
                                                              7

                                                              8   Each of the DOE EMPLOYEEES I through X was the agent, employee, servant or corporate

                                                              9   employer of the other Defendants and acting within the scope and purpose of the agency,

                                                             10   employment, service or corporate activity of the other Defendants. Plaintiff is informed and
                                                             11
                                                                  believes, and thereon alleges, that each of the Defendants designated as DOE EMPLOYEEES I
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
CLEAR COUNSEL LAW GROUP




                                                                  through X; DOE DESIGNERS I through X, inclusive; DOE MANUFACTURERS I through X,
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                  inclusive; DOE DISTRIBUTORS I through X, inclusive; DOE SELLERS I through X, inclusive;
                                  (702) 476-5900




                                                             14
                                                                  DOES I through X, inclusive; and ROE LEGAL ENTITIES I through X, inclusive, is negligently,
                                                             15

                                                             16   vicariously, strictly, contractually and/or statutorily responsible or otherwise responsible for the

                                                             17   acts, events, circumstances, and happenings complained of herein, and actually and proximately
                                                             18   caused Plaintiff to suffer the expenses and damages herein below alleged. Further, Plaintiff
                                                             19
                                                                  alleges, upon information and belief, that each of the Defendants was an owner, operator, lessor,
                                                             20
                                                                  lessee, supplier, seller, distributor, designer, co-conspirator, or employee interested in the
                                                             21
                                                                  operation and conduct of Harbor Freight and the sale of the subject product on or about the
                                                             22

                                                             23   timeframe of May 3, 2019.

                                                             24                                    JURISDICTION AND VENUE

                                                             25          6.      The Eighth Judicial District Court possesses subject matter jurisdiction over this
                                                             26   matter under Article 6, Section 6 of the Constitution of the State of Nevada, and NRS 4.370.
                                                             27
                                                                  ///
                                                             28


                                                                                                                   -2–
                                                                  Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 4 of 9



                                                              1          7.      The Eighth Judicial District Court has personal jurisdiction over the Defendants

                                                              2   under NRS 14.065.
                                                              3          8.      Venue is proper in the Eighth Judicial District Court under NRS 13.040.
                                                              4
                                                                         9.      The damages in this matter exceed $15,000.00.
                                                              5
                                                                                                    GENERAL ALLEGATIONS
                                                              6
                                                                         10.     Harbor Freight is the owner of the trademark “Warrior”, registered with the United
                                                              7

                                                              8   States Patent and Trademark Office under Registration Numbers 4556275, 5924021, and 5865807.

                                                              9          11.     Harbor Freight controls the brand name “Warrior” in relation to power tool

                                                             10   accessories.
                                                             11
                                                                         12.     Harbor Freight sells power tool accessories under the brand name “Warrior”.
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
CLEAR COUNSEL LAW GROUP




                                                                         13.     Harbor Freight sells and at all relevant times sold a Warrior product labeled as
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                  “Wood Carving Disc”, listed on its packaging as “Item 61638”.
                                  (702) 476-5900




                                                             14
                                                                         14.     The Wood Carving Disc was manufactured at the instruction of Harbor Freight.
                                                             15

                                                             16          15.     The Wood Carving Disc was imported from China to the United States by Harbor

                                                             17   Freight or at the instruction of Harbor Freight.
                                                             18          16.     The Wood Carving Disc’s packaging and instructions were designed by or
                                                             19
                                                                  approved of by Harbor Freight.
                                                             20
                                                                         17.     The Wood Carving Disc was distributed by Harbor Freight.
                                                             21
                                                                         18.     Harbor Freight maintains retail locations in Clark County, Nevada.
                                                             22

                                                             23          19.     Harbor Freight sold Wood Carving Discs in Clark County, Nevada.

                                                             24          20.     Harbor Freight understood that its Wood Carving Disc may be used in Clark

                                                             25   County, Nevada.
                                                             26          21.     The Wood Carving Disc is a disc used with angle grinders.
                                                             27
                                                                         22.     The Wood Carving Disc has a chain-saw type chain.
                                                             28


                                                                                                                     -3–
                                                                  Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 5 of 9



                                                              1           23.     Harbor Freight describes the Wood Carving Disc as a “22 tooth carving disc”.

                                                              2           24.     Harbor Freight advertises that the disc “quickly cuts, sculpts and shapes wood”.
                                                              3           25.     Harbor Freight advertises that the Wood Carving Disc “Cuts everything from
                                                              4
                                                                  hardwood, plastics and other soft materials”.
                                                              5
                                                                          26.     Harbor Freight advertises that the Wood Carving Disc is “Ideal for…small stump
                                                              6
                                                                  removal”.
                                                              7

                                                              8           27.     Harbor Freight advertises that the user can use the Wood Carving Disc “in any

                                                              9   direction”.

                                                             10           28.     Harbor Freight advertises that the Wood Carving Disc has “Anti-kickback action”.
                                                             11
                                                                          29.     Harbor Freight advertises that the Wood Carving Disc’s “Safety Features stop
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
CLEAR COUNSEL LAW GROUP




                                                                  blade rotation if a nail or other obstruction is hit”.
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                          30.     Harbor Freight at all relevant times knew that the Wood Carving Disc is a
                                  (702) 476-5900




                                                             14
                                                                  dangerous product.
                                                             15

                                                             16           31.     Harbor Freight at all relevant times knew that putting a chain-saw type chain on a

                                                             17   hand grinder disc would increase the likelihood of kickback.
                                                             18           32.     In or around 2019, Plaintiff purchased a Wood Carving Disc from Harbor Freight.
                                                             19
                                                                          33.     On May 3, 2021, Plaintiff was using the Wood Carving Disc to remove a small tree
                                                             20
                                                                  with a trunk approximately six inches in diameter.
                                                             21
                                                                          34.     While gripping the grinder firmly in both hands, Plaintiff began cutting the small
                                                             22

                                                             23   tree.

                                                             24           35.     While Plaintiff was cutting the small tree, the Wood Carving Disc suddenly,

                                                             25   unexpectedly, and powerfully kicked back, resulting in the grinder cutting across Plaintiff’s face,
                                                             26   from cheek to cheek.
                                                             27
                                                                          36.     Plaintiff was transported to the hospital where he was treated for his injuries.
                                                             28


                                                                                                                    -4–
                                                                  Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 6 of 9



                                                              1          37.      Plaintiff sustained major lacerations to his face, resulting in midface degloving with

                                                              2   laceration from left malar prominence to right malar prominence; involving the bilateral alar
                                                              3   bases/nasal sills/columellar base; exposed muscle; exposed left anterior maxillary sinus wall with
                                                              4
                                                                  small fracture and exposed maxillary crest; arterial bleeding from several facial artery branches.
                                                              5
                                                                         38.      The injury has resulted in permanent facial scarring and other injuries.
                                                              6
                                                                                                       CLAIMS FOR RELIEF
                                                              7

                                                              8                                      FIRST CAUSE OF ACTION

                                                              9                                             (Product Defect)

                                                             10          39.      Plaintiff repeats and realleges every allegation in the preceding paragraphs as
                                                             11
                                                                  though the same were set forth herein.
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
CLEAR COUNSEL LAW GROUP




                                                                         40.      The subject Wood Carving Disc was manufactured at the instruction of
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                  Defendant(s).
                                  (702) 476-5900




                                                             14
                                                                         41.      Defendant(s) had a say in the design of the product.
                                                             15

                                                             16          42.      Defendant(s) designed the product.

                                                             17          43.      Defendant(s) had the product shipped to the United States.
                                                             18          44.      Defendant(s) sold the product in the United States.
                                                             19
                                                                         45.      Defendant(s) designed the product packaging.
                                                             20
                                                                         46.      Defendant(s) had control over the product packaging.
                                                             21
                                                                         47.      Defendant(s) marketed the product.
                                                             22

                                                             23          48.      The product was defendant in its manufacturing, packaging, advertising and design.

                                                             24          49.      The Wood Carving Disc was defective in its packaging and marketing, including,

                                                             25   but not limited to, the lack of appropriate warnings which would have prevented the subject
                                                             26   incident.
                                                             27
                                                                  ///
                                                             28


                                                                                                                   -5–
                                                                  Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 7 of 9



                                                              1           50.     The Wood Carving Disc’s packaging describes the Wood Carving Disc being safe

                                                              2   because it has anti-kickback action.
                                                              3           51.     The Wood Carving Disc’s packaging describes the Wood Carving Disc as being
                                                              4
                                                                  ideal for small stumps.
                                                              5
                                                                          52.     The Wood Carving Disc’s packing describes the Wood Carving Disc as being able
                                                              6
                                                                  to cut everything from hardwood to soft materials.
                                                              7

                                                              8           53.     The Wood Carving Disc’s advertises that the blade will stop if it encounters an

                                                              9   obstruction and will not kick back.

                                                             10           54.     The packaging and advertising fail to appropriately warn against the risk of
                                                             11
                                                                  kickback when using the product to cut a small tree.
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
CLEAR COUNSEL LAW GROUP




                                                                          55.     The product was defective in its design and manufacture.
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                          56.     The product’s anti-kickback safety features failed.
                                  (702) 476-5900




                                                             14
                                                                          57.     The product failed to include effective and reasonable safety features to prevent
                                                             15

                                                             16   this type of injury.

                                                             17           58.     Defendant(s) failed to use alternative designs that would not kick back.
                                                             18           59.     Defendant(s) failed to properly warn Plaintiff of the actual dangers of the product
                                                             19
                                                                  kicking back.
                                                             20
                                                                          60.     The product was unreasonably dangerous.
                                                             21
                                                                          61.     The defects in the product existed when the product left Defendant’s control.
                                                             22

                                                             23           62.     The product failed to perform as a reasonable person would expect.

                                                             24           63.     As a result of the defect, Plaintiff was injured in an amount exceeding $15,000.00.

                                                             25           64.     As a result of the defect, Plaintiff was required to retain the services of counsel and
                                                             26   is entitled to an award of fees and costs.
                                                             27
                                                                  ///
                                                             28


                                                                                                                   -6–
                                                                  Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 8 of 9



                                                              1                                    SECOND CAUSE OF ACTION

                                                              2                                               (Negligence)
                                                              3          65.     Plaintiff repeats and realleges every allegation in the preceding paragraphs as
                                                              4
                                                                  though the same were set forth herein.
                                                              5
                                                                         66.     Defendant(s) had a duty to sell safe and appropriate products.
                                                              6
                                                                         67.     Defendant(s) had a duty to only sell products with appropriate packaging that
                                                              7

                                                              8   accurately described the danger of the product.

                                                              9          68.     Defendant(s) knew or should have known that attaching chainsaw blades to

                                                             10   grinders was unreasonably dangerous.
                                                             11
                                                                         69.     Defendant(s) knew or should have known that marketing the alleged safety of the
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
CLEAR COUNSEL LAW GROUP




                                                                  Wood Carving Disc without equally marketing its danger would result in customers, including
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                  Plaintiff, misapprehending the risk of the product.
                                  (702) 476-5900




                                                             14
                                                                         70.     As a result of Defendants’ negligence, Plaintiff was injured in an amount exceeding
                                                             15

                                                             16   $15,000.00.

                                                             17          71.     As a result of Defendants’ negligence, Plaintiff was required to retain the services
                                                             18   of counsel and is entitled to an award of fees and costs.
                                                             19
                                                                                                       PRAYER FOR RELIEF
                                                             20
                                                                         WHEREFORE, Plaintiff expressly reserving the right to amend this Complaint at the time
                                                             21
                                                                  of trial of the action to include all items of damage not yet ascertained and for any causes of action
                                                             22

                                                             23   which discovery may so provide, demands judgment against Defendants, jointly and severally:

                                                             24          1.      In an amount in excess of $15,000.00 for past and future medical expenses and

                                                             25   wage loss;
                                                             26          2.      In an amount in excess of $15,000.00 for past and future general damages for pain,
                                                             27
                                                                  suffering, mental distress, anguish, and fear;
                                                             28


                                                                                                                    -7–
                                                                  Case 2:21-cv-01091-JAD-VCF Document 1-1 Filed 06/08/21 Page 9 of 9



                                                              1          3.    In an amount in excess of $15,000 for punitive damages;

                                                              2          4.    For reasonable attorneys’ fees;
                                                              3          5.    For costs;
                                                              4
                                                                         6.    For interest at the statutory or contractual rate; and
                                                              5
                                                                         7.    For such other and further relief as the court may deem just and proper in the
                                                              6
                                                                  premises.
                                                              7

                                                              8          DATED this 3rd day of May 2021.

                                                              9                                                        CLEAR COUNSEL LAW GROUP

                                                             10                                                           /s/ Jared R. Richards
                                                                                                                       ________________________________
                                                             11                                                        Jared R. Richards, Esq.
                                                                                                                       Nevada Bar No. 11254
                                                                                                                       Dustin E. Birch, Esq.
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
CLEAR COUNSEL LAW GROUP




                                                                                                                       Nevada Bar No. 10517
                           HENDERSON , NEVADA 890 12




                                                             13                                                        1671 W. Horizon Ridge Pkwy, Suite 200
                                                                                                                       Henderson, Nevada 89128
                                  (702) 476-5900




                                                             14                                                        Attorneys for Plaintiff
                                                                                                                       Randy Benson
                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28


                                                                                                                 -8–
